Citation Nr: 1209412	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  03-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine (cervical spine disability or neck disability). 

2.  Entitlement to an evaluation in excess of 20 percent disabling for a lumbar spine disability (back disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970 and from November 1990 to June 1991. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court issued a Memorandum Decision vacating the portion of the July 2009 Board decision that denied service connection for degenerative disc disease of the cervical spine (cervical spine disability or neck disability) and denied a disability rating in excess of 20 percent for a lumbar spine disability (back disability), and remanded the matter for compliance with the instructions in the opinion.

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

In July 2009, this matter came to the Board of Veterans' Appeals (Board) on appeal from December 2002 and March 2008 rating decisions of the RO in Montgomery, Alabama.  In December 2003, the Veteran testified in a personal hearing before the undersigned.  A copy of the hearing transcript is associated with the claims folder.  The Board had previously remanded the service-connected lumbar spine disability rating issue for additional development in August 2007.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of an increased rating in excess of 20 percent for a lumbar spine disability (back disability) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative disc disease of the cervical spine did not have its onset in service and is not otherwise etiologically related to active service.


CONCLUSION OF LAW

The Veteran's degenerative disc disease of the cervical spine was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a neck disability resulting from an inservice fall during his second period of service.  For the reasons that follow, the Board finds that preponderance of the evidence is against a relationship between the Veteran's currently diagnosed disability and any incident of service, including the fall.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran reports that he was stationed in Saudi Arabia during Operation Desert Storm where the table on which he was eating breakfast flipped, landed on him, and injured his back.  At a June 2008 decision review officer (DRO) hearing, the Veteran stated that he suffered from a cervical spine problem since his back injury in Saudi Arabia and that he has since experienced pain in his upper and lower back at all times.  

The Veteran stated that he had not received treatment specifically for his upper back because he was in too much pain to isolate the condition while in service. 

In this regard, the Board notes that this statement is, at best, a bit awkward in that it suggests that the Veteran did not know he had a neck injury when he injured his back (because his back was so painful), leading to the question of why the Veteran now believes his current neck disability is the result of this injury. 

In any event, on appeal to the Board, the Veteran asserted that, following the table incident, his cervical spine "only had mild symptoms in the beginning" and he "did not focus on it until the symptom of pain and inflammations got worse."  The Veteran also stated that, while in treatment, he informed military doctors that he "was hurting the most in the lower back and a little in the upper back or [ ]neck area."

The Court's July 2011 Memorandum Decision, which vacated and remanded this issue, indicated that the Board failed to evaluate the competency, credibility and probative weight of the Veteran's lay statements.  

With respect to the Veteran's contentions that he has experienced pain and inflammations since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Importantly, the Veteran himself, in early statements, seems to suggest that he himself did not know he injured his neck when he injured his back.

The Veteran is not reporting a specific diagnosis; instead, he offers his lay observation of pain and inflammation.  Furthermore, the Veteran's statements indicate that he had only "mild" symptoms in the beginning which he did not focus on until some indefinite period of time passed.  The record is not clear as to when the inflammation began in the cervical spine.  The consistent, continuously reported symptom since service is pain.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran's lay report of pain at all times since his in-service fall is not a competent diagnosis of a disability present at all times since service.  See id; see also Jandreau.  Similarly, the lay report of a later increase in pain and the appearance of inflammation are not a competent diagnosis of a disability.  The Board finds that the Veteran's report is competent only for the purpose of reporting lay symptomatology, not for diagnosing the presence of a disability.  

The Board turns to the credibility of the Veteran's statements.  His assertions are not recorded outside the statements made for the present appeal.  Service treatment records are absent for any symptoms of or treatment for a cervical spine disability.  The Veteran is service-connected for a lumbar spine disability due to a low back injury incurred in service in April 1991.  However, none of the service treatment reports for this injury indicated that the Veteran was also treated for a cervical spine injury or that he complained of any symptoms of the cervical spine.  A separation report of medical examination in April 1991 indicated a normal clinical evaluation of the Veteran's spine and other musculoskeletal systems.  An associated report of medical history revealed that the Veteran did not have nor ever had arthritis or bone, joint, or other deformity.  He did indicate that he had fair trouble with swollen, painful joints but he did not specify which joints had this problem. 

This evidence not only provides evidence against this claim, but against the award of service connection for any back disability.  

The Board has also considered the Veteran's statement that, while in treatment, he informed military doctors that he "was hurting the most in the lower back and a little in the upper back or [ ]neck area."  The Board notes that the ordinary course of medical treatment is to record lay complaints, particularly pain, in distinct anatomical regions.  At his June 2008 DRO hearing, the Veteran admitted that service treatments records were absent for any treatment for a cervical spine injury.  When questioned as to the treatment of his spine as a result of the injury, the Veteran testified that "there was none for the cervical."  

Importantly, even if no treatment was necessary, the medical care providers would still have recorded the Veteran's complaints.  To assert that they failed to report complaints of upper back or neck pain while recording low back pain is to assert breach of professional conduct by the medical care providers.  

Importantly, this is not a situation where a veteran did not complain in the military to avoid not being promoted or not wanting to get in trouble with his or her commanding officer (a situation which does, unfortunately, occur).  The service treatment records are detailed and the Veteran did report problems when he had them.  In this case, the Veteran complained about back problems, at a point, but did not complain of neck problems at any time.

Based on a review of the facts of this case, the Board makes the following factual finding: the presence of low back pain complaints in the service treatment records, without concomitant complaints of upper back or neck pain, tends to show that the Veteran did not report upper back or neck pain and had no neck problems during service.  The Board requires something more than the Veteran's bald assertion of misconduct by medical care providers seventeen years after the fact to establish the upper back or neck pain given the contemporaneous record of low back pain, the absence of recorded complaints of upper back or neck pain and the ordinary medical practice regarding recording complaints of pain.  The Board finds that the Veteran's statements of reporting pain to doctors during service to be of low credibility.  The Board assigns low probative weight to the Veteran's reports of informing doctors of his upper back or neck pain.  As to the Veteran's report of pain since service, the Board finds the Veteran more credible, but as the complaints are vague and in light of his low credibility regarding medical care for the problem, the Board considers the report to be of minimal probative value.

In January 2008, the Veteran underwent an examination of his cervical spine.  The examiner found normal cervical lordotic curve.  The Veteran complained of tenderness on the left anterior aspect of the cervical spine.  Ultimately, the Veteran was diagnosed with mild, degenerative disc disease of the cervical spine.  The examiner indicated that there was little found on examination to support any disability from his cervical spine disability.  The examiner also noted that findings on X-rays reflect the normal aging process.  He opined that the Veteran's "condition is not secondary to his service-connected low back strain."  In addition, the examiner concluded, "I do not believe there is adequate documentation to create a nexus between [the Veteran's] injury which occurred in service and his present cervical spine condition."  

As the Board stated above, the Veteran's account of reporting low back and upper back or neck pain is of low credibility, requiring a breach of professional conduct by the medical care providers.  The examiner's focus on the lack of adequate documentation is consistent with the Board's interpretation of the evidence in this case.  Simply stated, there is significant highly probative evidence against this claim, including the Veteran's own statements to health care providers during service, which are found to outweigh his current beliefs.

The Veteran has reported pain since service, with inflammation appearing later, but is not competent to diagnose the underlying disability.  His statements are vague and his contentions regarding medical care are of low credibility.  The established law states that pain, without a diagnosed, underlying disability, is not a service connectable disability.  See Sanchez-Benitez.  The Veteran's complaints would need to be related to a present disability for a grant of service connection.  The Veteran's lay statements cannot accomplish that here as he is not competent to diagnosis the underlying disorder.  

The potential exists that the Veteran may be reporting continuous pain since service which is not the result of a diagnosable condition while developing an unrelated disability in the same anatomical region.  In such a situation, the Veteran's lay statements would be of low probative value, suggesting a possibility but not establishing a probability of a relationship to service.  Sorting out the distinction would require competent medical evidence.  The competent medical evidence indicates the presence of normal aging and mild degenerative disc disease.  The examiner did not link the Veteran's complaints of pain since service to a current disability.  In short, although the Veteran has some degenerative disc disease of the cervical spine currently, the record fails to indicate a medical nexus between his diagnosable cervical spine disability and any disease or event incurred during active service many years ago or any indication of connection between the back disability and the neck disability that is credible.  The Board finds that the Veteran's current cervical spine disability is not at least as likely as not related to service.  In the absence of a relationship to service, service connection is not warranted.  

Hence, the preponderance of the evidence of record is against a grant of service connection for degenerative disc disease of the cervical spine, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by a December 2007 letter from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board's July 2009 decision contained an extensive discussion of the duty to notice requirements.  The Court's July 2011 Memorandum Decision did not articulate any errors in terms of VA's duty to notify the veteran under the VCAA.  The Board is confident that if there were errors in terms of VCAA notice, or the Board's discussion thereof, this would have been brought to the Board's attention for the sake of judicial economy.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A.  § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not further argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  As with the duty to notify, the July 2011 Memorandum Decision did not identify a specific duty to assist deficiency.

In January 2008, the Veteran was afforded a VA examination.  In addition, the examiner provided a detailed evaluation of the Veteran's cervical spine disability, which is, overall, very consistent without other evaluations of the spine presented in the Veteran's service treatment records.  The doctor who examined the Veteran addressed the question in dispute: whether the Veteran's cervical spine disability was as likely as not related to his service.  The examiner stated that he did not find adequate documentation to establish the requisite nexus between the Veteran's cervical spine disability and his active service.  The examiner offered a rationale for his opinion which was based on the facts of the Veteran's clinical presentation and lay and medical histories.  In a DRO hearing held in June 2008, the Veteran disagreed with the opinion of the VA examiner and stated that "[the examiner] flat out lied in his summary.  He did not put down what we discussed."  The Board finds that the Veteran's statement that a VA examiner would "flat out" lie for no reason does not undermine the VA examiner's opinion, but does seriously lower the probative value of the Veteran's current recollection of prior events.     

In any event, the Veteran contends that the VA examiner did not record the muscle spasms he experienced during the VA examination.  The Veteran's disagreement pertained to the increased rating issue which has been remanded.  The Veteran had no specific argument of deficiency in the service connection portion of the examination report.  Furthermore, seeking another opinion based on the same evidence of record is contrary to deciding the matter upon reliable evidence.  To the extent that the Veteran still disagrees with the opinions of the VA examiner, the Board finds that VA's duty to assist by providing an examination has been fulfilled and that the January 2008 examination and report are not inadequate.  VA has no duty to seek another opinion, particularly in light of the facts of this case.  Another VA examination in this case, on this issue, would serve no rational function.

In short, VA has fulfilled its duty to afford the Veteran a medical examination and to obtain an opinion.  In this regard, it is important for the Veteran to understand that this VA examination is not the only piece of evidence that Board has used to address the Veteran's claims.  Significant medical evidence of record, beyond the VA examination, provides evidence against these claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine (cervical spine disability or neck disability) is denied.


REMAND

The Board must remand the issue of an increased rating in excess of 20 percent for a lumbar spine disability (back disability) for additional development.  

When this case was returned to the Board from the Court, the Veteran submitted VA treatment records from 2011 pertaining to his lower back disability.  These records show that the Veteran was reported to have 50 percent loss of range of motion in February 2011.  This is substantially more than the loss recorded at the last VA examination, conducted in January 2008.  The results are not in accordance with the requirements of the ratings schedule as the range of motion is not reported in degrees found using a goniometer.  As the Veteran was last afforded an examination over four years ago and his VA treatment records suggest an increase in symptomatology since that time, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board observes that the Veteran has been receiving treatment from VA on an ongoing basis.  While he has submitted additional VA treatment records, it is not clear whether this submission represents his full treatment history.  The records on file reflect treatment only through April 2008.  To correctly assess the appellant's current disability, all records of treatment from April 2008 to the present (if any) must be considered (with regard to the alleged neck problem, the critical question is the etiology of the current neck disability, not its current nature and extent).  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for treatment concerning the lumbar spine disability from April 2008 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability.  Sufficient evaluations should be scheduled to evaluate the Veteran's orthopedic and neurologic symptomatology (if any).  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected lumbar spine disability with a full description of the effect of the disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  If there are indications the Veteran is exaggerating his complaints, those indications should be recorded.   

3.  Then, the RO should readjudicate the claim on the merits.  The RO must consider the ratings provisions for the spine in effect prior to September 23, 2002, from September 23, 2002, to September 26, 2003, and from September 26, 2003, to the present.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


